 In the Matter of BELL TELEPHONE LABORATORIES, INCORPORATEI?andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, CIOCase No. 2-R-/x.t72.Decided February 28,19Root, Clark, Buckner c Ballantine,byMessrs.Wilkie BusbyandWilliam J. Butler,of New York City, for the Company. 'Frank Sch,einer,byMr. Morton Stavis,of New York City, for theC.I.O.Henry Mayer,byMr. Alexander Eltnian,of New York City, for theAssociation.Mr. Wallace E. Royster,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical;Radio&.MachineWorkers of America, C.I. "0., herein called the C. I. 0., alleging thata question affecting commerce' had arisen concerning the representa-tion of certain employees of Bell Telephone Laboratories,Incor-porated, New York City,herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing uponclue notice before Richard J. Hickey, Trial Examiner.,Said hearingwas held at New York City on November 29, 1943. The Company,the C.I.0., and BellTelephoneLaboratories Employees Association,herein called the Association,appeared,participated,and wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues. The Trial'Examiner's rulings made at the hearing are free from-prejudicialerror and are hereby affirmed.The Company has requested a hear-ing before the, Board for the purpose of oral argument. Since, allnatters in controversy are adequately covered by the record and thebriefs, the-request is denied.All,parties were afforded opportunityto file briefs with the Board.Subsequent to the hearing,by letter of December 31, 1943, the Coin-pany alleged that the employee's to whom the petition pertains werebeing honorably discharged from the AuxiliaryMilitaryPolice and55 N. L. R. B , .No. 15.187 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat all, such employees would be so discharged by January 8, 1944;the Association, on January 5, 1944, filed with the Board a motionto dismiss these proceedings because of the change in status of the em-ployees as alleged by the Company; and the C. I. O. filed a reply inopposition to the motion to dismiss.On January 14, 1944, in con-sequence of the letter from the Company and the subsequent pleadingsof the parties above described, the Board issued notice to all partiesthat unless cause to the contrary were shown by January 25, 1944,the Company's. letter of December 31, 1943, would be incorporated aspart of the record herein and the allegations of the Company withrespect to the honorable discharge of its employees from the AuxiliaryMilitary Police would be accepted as true.Thereafter, on January25, 1944, the C. I. O. filed a motion for a hearing before the Board forthe purpose of oral argument but did not controvert the allegationsof the Company stated above.Absent cause shown to the contrary,the Company's letter of December 31, 1943, is hereby incorporated aspart of the record herein and the allegations therein with respect tothehonorable discharge of its employees from the Auxiliary MilitaryPolice are accepted as true.There is now no essential controversyas to the facts in the case, and the request of the C. I. O. for a hear-ing before the Board for the purpose of oral argument is denied.Upon the entire record in the case, including the Company's letterof December 31, 1943, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBell Telephone Laboratories, Incorporated, is a New York corpora-tion, with its principal offices and laboratories located in New YorkCity, and nearby New Jersey.The capital stock of the Company isowned in equal proportions by American Telephone & TelegraphCompany and Western Electric Company, Incorporated. The prod-ucts of the Company are primarily ideas, inventions, and designs, andthe work performed in this production is paid for by American Tele-phone & Telegraph Company or Western Electric Company, Incorpo-rated.The Company is not operated for profit, maintains no surplusand pays no dividends.The cost of performing its work during theyear is billed periodically to the customer companies, on the basis ofstandard rates.At the end of the year the charges are adjusted toreflect the actual cost.The operations of the Company are classifiedas research, development, design, engineering services, manufactur-ing services, and special engineering.At present about 80 percentof the Company's work is in connection with contracts entered into byWestern Electric Company, Incorporated, with the Army, Navy, orother Government Departments for materials or developments needed BELL TELEPHONE LABORATORIES,,INCORPORATED89for military purposes.During the period from October 1, 1942, to-September 30,'1943, the Company's purchasesof raw materials werein excessof $100;000, of which 10 percent was shipped to its plants inNew' York and New Jersey from points outside New York and NewJersey; , The Company concedes, and we find, that its operations affectcommerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited ,Electrical, Radio &, Machine Workers of America is a labororganization, affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.Bell,T,elephone Laboratories Employees Association is a labor or-ganization, admitting to membership employees of the Company.III.THE ALLEGEDQUESTION CONCERNINGREPRESENTATION;THE ALLEGEDAPPROPRIATE UNITSince 1937, employees in the Mechanical and Plant Service Depart-ments1 of the Company have been represented by the Association inmatters of collective bargainingunder a seriesof contracts.The latestof these contracts Iwas effective October 28, 1942, for 1 year, and nowmay be terminated upon 60 days notice by either party. Since the con-tract may be so terminated, and since its duration is now indefinite, inconformance to the established policy of the. Board we find that thecontract does not constitute ' a -bar to this proceeding :Of the approximately 1,600 employees in the Mechanical and PlantService Departments, 104, at the time of the hearing, had taken theprescribed oath as Auxiliary Military Police. 'This militarized groupwas formed by selection of employees,' such as ushers and guards,iiniformW watchmen, and night watchmen, who normally'-'perform-full=time plant-protection duties; by selectioni' of others; from thecategories of porters, cleaners, and utility service hands, who normallyperform plant-protection or guard duties as incident to their majorduties; and by selection of certainchauffeursand alarm and controlboard operators whose ordinary duties, according to the Company'soccupational classifications, do not entail plant-protection or guardwork.The C.'I. O. sought to represent the entire militarized groupin a separate bargaining unit.The Company and the Associationargued that the separate unit should include only such militarizedguards as were employed full-time in plant-protection work.'These include restaurant,building service— power plant, print reproduction, generalservice,building shop and development employees in a,variety of,categories from skilledmechanics to porters, cleaners, and bus girls 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubsequent to the hearing, as noted above, the employees in ques-tion were honorably discharged from the Auxiliary Military Police.The C. I. 0. argues that, despite the removal of the distinguishingcharacteristic of militarization, such employees should be permittedto form a separate bargaining unit.We do not agree.We find noreason to separate this group of employees from the unit alreadyrepresented by the Association nor, for example, to include in aseparate bargaining unit the night watchmen who formerly weremilitarized and to exclude those who were not. Even if .the presentposition of the C. I. O. is that gall employees in the categories fromwhich the Auxiliary Military Police were selected constitute a separatebargaining unit; the record is devoid of evidence tending to persuadethat such a unit is now appropriate.Aside from the circumstancethat some of-these employees formerly were militarized, there is noshowing that they now perform such functions, possess such skillsand interests, or otherwise constitute such a clearly definable homo-geneous group as would argue for their representation in a separateunit.In consideration of all the factors, we And that the unit re-quested by the C. I. O. is inappropriate for the purposes of collectivebargaining.Since we have found the bargaining unit.sought to be establishedby the petition herein to be inappropriate for the purposes of col-lective bargaining we find that no question has been raised con-cerning the representation of employees in an appropriate bargainingunit.Accordingly, we shall dismiss the petition.'ORDERUpon the basis of the above findings of fact the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives filed by United Electrical, Radio &Machine Workers of America, C. I. O, be and it hereby is, dismissed.